Citation Nr: 1637207	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  09-13 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for a kidney disorder, to include a symptom of swelling of the legs.

2. Entitlement to service connection for seminoma of testicle, status post orchiectomy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S .Navy from July 1968 to September 1968 and from January 1969 to November 1971, with additional service in the Naval Reserves after November 1971.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In March 2013 and August 2013, the Board remanded these issues for further development.

In May 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Veteran's record before the VA consists of an electronic record located in Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  In May 2015, prior to the promulgation of a decision in the appeal, the Veteran stated on the record at a Board hearing that he wished to withdraw his appeal as to the issue of entitlement to service connection for a kidney disability.

2.  The evidence of record is in equipoise as to whether the Veteran's current seminoma of testicle, status post orchiectomy, is related to his military service.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to service connection for a kidney disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The Veteran's seminoma of testicle, status post orchiectomy, was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a kidney disorder

At a Board hearing of May 2015, the Veteran stated that he wished to withdraw the issue of service connection for a kidney disability.  The record reflects that the VLJ's question as to withdrawal of the issue, and the Veteran's response of "yes," were unambiguous.

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any issue involved in the appeal at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or an authorized representative.  Id.  A withdrawal is effective upon receipt, and the withdrawal of an appeal on the record at a hearing need not be in writing.  Id.

Because the Veteran has withdrawn his appeal, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review the appeal, and it is dismissed.



Service connection for seminoma of testicle,
status post orchiectomy

In October 2006, the Veteran filed a service connection claim for "classical seminoma cancer."  Essentially, he alleges that this condition resulted from established in-service exposures to hazardous chemicals, including benzene, jet fuel and fumes, diesel fuel and fumes, and cleaning solvents, to potentially include dimethylformamide.

Generally, service connection may be granted for disability or injury incurred in, or aggravated by, active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disorder, there must be (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination of whether these requirements are met is based on an analysis of the credibility and probative value of all the evidence of record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  The denial of a claim on its merits requires that a preponderance of the evidence be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996).

The Veteran underwent orchiectomy surgery of the left testicle in April 2006.  See April 2006 surgery record of Dr. C. K.  He has been diagnosed with "testis, removal, one or both" and "neoplasms of the male reproductive system."  See May 2013 VA examination report.  The Veteran has also provided credible statements as to his in-service exposure to jet-engine exhaust when he performed maintenance on jet aircraft.  See Veteran's statement of March 2007; Veteran's statement of June 2015.

In February 2016, due to the complexities of the medical issue involved, the Board, pursuant to 38 C.F.R. § 20.901 (2015), requested from the Veterans Health Administration (VHA) an opinion of an oncologist to address whether it is at least as likely as not that the Veteran's testicular cancer was caused or aggravated by his in-service chemical exposures.  In response to the request, the VHA reviewer, Dr. M. V., concluded that "it is likely as not that chemical exposure during service was the cause" of the Veteran's testicular cancer.  See report of Dr. M. V., received by VA in July 2016.  The doctor reviewed references submitted by the Veteran, the claims folder, and relevant medical literature.  Supporting journal references were provided.  The report of Dr. M. V. appears to be based upon a thorough and thoughtful analysis of the Veteran's history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (stating that the probative value of a physician's statement depends, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion). 

Evidence that tends to weigh against the claim is the negative nexus opinion of the May 2013 VA examiner.  The stated rationale was a "lack of corroboration from the medical literature."  While the VA examiner noted that three government agencies have concluded that benzene is a human carcinogen, he also cited studies that have not associated testicular cancer with benzene exposure.

The Board may not make its own medical findings.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In the case at hand, the rationales provided by Dr. M. V. and the VA examiner both draw upon the medical literature and the Veteran's medical and service history.  In light of the positive and negative nexus opinions of equal probative value, the Board finds that the evidence of record is in equipoise as to whether the Veteran's current disability is related to his period of service.  Accordingly, the benefit-of-the-doubt rule is for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).






	(CONTINUED ON NEXT PAGE)


ORDER

The appeal as to entitlement to service connection for a kidney disorder, to include a symptom of swelling of the legs, is dismissed.

Entitlement to service connection for seminoma of testicle, status post orchiectomy, is granted.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


